DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Claims 1-13 in the reply filed on 04/14/202 is acknowledged.  The traversal is on the ground(s) that the Office Action restricted Claims 1-13, Claims 14-15, and Claims 16-17, but Hideo does not disclose the special technical feature of a nitride semiconductor having n-type conductivity and containing nitrogen and at least one group 13 element selected from the group consisting of B, Al, Ga and In, wherein the nitride semiconductor has an electron concentration of 1 x 1020 cm-3 or higher and exhibits a specific resistance of 0.3 x 10-3 Ω∙cm or lower (Applicant’s  Arguments, Pages 2-3).  
In regards to Applicant’s arguments, Examiner finds Applicant’s arguments persuasive.  As noted by the Applicant, and discussed in the Reasons for Allowance below, Hideo does not teach the special technical feature of a nitride semiconductor having n-type conductivity and containing nitrogen and at least one group 13 element selected from the group consisting of B, Al, Ga and In, wherein the nitride semiconductor has an electron concentration of 1 x 1020 cm-3 or higher and exhibits a specific resistance of 0.3 x 10-3 Ω∙cm or lower.   Therefore, the restriction requirement filed on 04/14/2022 is withdrawn and previously presented Claims 1-17 are considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2016-169994, filed on 08/31/2016, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 08/02/2021, 04/23/2021, 01/29/2021, 11/02/2020, and 05/10/2022 were considered by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Requirement for Restriction/Election Mailed on 03/18/202, the Examiner noted that the technical feature was not a special technical feature in view of Hideo.
The claims of the instant application are directed to a nitride semiconductor having n-type conductivity and containing nitrogen and at least one group 13 element selected from the group consisting of B, Al, Ga and In, wherein the nitride semiconductor has an electron concentration of 1 x 1020 cm-3 or higher and exhibits a specific resistance of 0.3 x 10-3 Ω∙cm or lower.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a nitride semiconductor having n-type conductivity and containing nitrogen and at least one group 13 element selected from the group consisting of B, Al, Ga and In, wherein the nitride semiconductor has an electron concentration of 1 x 1020 cm-3 or higher and exhibits a specific resistance of 0.3 x 10-3 Ω∙cm or lower.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.  Examiner notes that due to dependency to Claim 1, Claims 2-17 are also allowable.
In regards to Applicant’s Arguments filed on 04/14/2022, Applicant argues that Hideo does not disclose the special technical feature of a nitride semiconductor having n-type conductivity and containing nitrogen and at least one group 13 element selected from the group consisting of B, Al, Ga and In, wherein the nitride semiconductor has an electron concentration of 1 x 1020 cm-3 or higher and exhibits a specific resistance of 0.3 x 10-3 Ω∙cm or lower (Applicant’s  Arguments, Pages 2-3).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance after further search and consideration of the limitations of the claims.  In particular, as argued by Applicant, Hideo teaches a nitride semiconductor with an electron concentration of 1 x 1020 cm-3 or lower in some embodiments (Applicant’s Arguments, Page 3), but does not teach both the electron concentration and specific resistance; similarly,  Hideo teaches a specific resistance of 0.3 x 10-3 Ω∙cm or lower, but not the carrier concentration of 1 x 1020 cm-3 or higher (Applicant’s Arguments, Page 3).
Furthermore, it is noted that the allowed U.S. Application No. 16/329,037, of which the instant application is a divisional of, incorporated the same features of electron concentration and specific resistance.  Additionally, which Japanese Patent Application Nos. JP 2018-196889, JP 2019-521337, and JP 2018-530815, in the same patent family as the instant invention, received a Decision to Grant a Patent on 09/07/2021, 10/06/2020, and 10/30/2018 by the Japanese Patent Office, and that Korean Patent Application No. KR 2019-7009067 received a Written Decision on Registration on 07/23/2021 by the Korean Patent Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784